16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-2 and 4-21 are allowed.

Applicant has amended independent claims 1, 10 and 17 to overcome previous rejection. As a result of Applicant’s amendment, the application is now in condition for allowance.

The following is an examiner’s statement of reasons for allowance: 
Prior art Lavin (US10288388B1), Smith (US20050073797A1), Kleck (US20120151816A1) and Leclercq (US20120223860A1) have been found to be the closest prior art.
Regarding claim 1, Lavin and Smith discloses a conducted electrical ("CEW") for providing a stimulus signal through a target to impede locomotion of the target (Lavin, abstract) (Smith, abstract), the CEW comprising: a cartridge comprising an electrode configured to be launched toward the target to provide the stimulus signal through the target (Lavin, i.e. cartridge 1120 and electrode 1124) (fig.11) (Smith, i.e. cartridge 104, electrodes 142) (fig.1); a plurality of CEW components (Lavin, i.e. processing circuit 1160, signal generator 1170) (fig.11) (Smith, i.e. waveform generator 136/200, processing circuit 220) (figs.1&2); a power supply 
Neither Lavin nor Smith teach a motion detector.
Kleck and Leclercq teach in a similar field of endeavor of weapons, that it is conventional to have a motion detector (Kleck, i.e. motion detector 55) (fig.3), (Leclercq, i.e. sensor 118), wherein in response to elapse of a first period of time during which the motion detector detects no movement of the weapon, power from the power supply is not provided to at least one weapon component of the plurality of weapon components (Kleck, e.g. light source power is not supplied, step 515) (fig.5) (Leclercq, [0020], park state where many functional blocks are powered off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to include motion detector of Kleck or Leclercq in the CEW of Lavin or Smith to enable power saving.
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses wherein in response to elapse of a second period of time during which the motion detector detects no movement of the CEW, power from the power supply is not provided to at least a second CEW component from the plurality of CEW components, and wherein the at least one CEW component is different from the second CEW component.
Claims 2, 4-9 and 21 are allowed because they depend on allowable claim 1.
Regarding claim 10, it is allowed for the same reasons as stated in claim 1.
Claims 11-16 are allowed because they depend on allowable claim 10.
Regarding claim 17, it is allowed for the same reasons as stated in claim 1.
Claims 18-20 are allowed because they depend on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/29/2021


/Scott Bauer/Primary Examiner, Art Unit 2839